Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim66-67 and 72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 66 recites the limitation “the pouch composition comprises fibers.”  It is not clear if the fibers are the heat-treated fibers of Claim 64 or different fibers.
	Claim 67 recites the limitation “the water-insoluble fiber” in Claim 64.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 72 recites the limitation “the pouch composition comprises at least two alcohols.”  It is not clear if the at least two alcohols are intended to be sugar alcohols recited in Claim 64 or different alcohols.

International Search Report
SWEDISH MATCH NORTH EUROPE AB (WO 2015/067372 A1) and CHINA TOBACCO YUNNAN IND CO LTD (CN 107319629 A) were cited as “X” and/or “Y” 
	The cited references do not disclose the oral pouched product as currently claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 64-86 are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2018/197454 A1) to SWEDISH MATCH NORTH EUROPE AB, hereinafter referred to as SWEDISH, and which was cited in an Information Disclosure Statement filed 2/11/2021; and further in view of Hodin et al (US 2017/0318858) and Sebastian et al (US 2016/0000140); with the evidence of Ek et al (US 2005/0053665) and CHILL OF SWEDEN AB (WO 2012/134380 A1), hereinafter referred to as CHILL, and which was cited in an Information Disclosure Statement filed 5/18/2021. 
Claims 64-68 and 81: SWEDISH discloses a flavored, moist oral pouched nicotine product comprising a saliva-permeable pouch and a moist filling material (pouch composition), the moist filling material comprising a particulate non-tobacco material, a flavoring agent, a nicotine source, and a pH adjusting agent.  Tobacco material is not required (Abs, p 1, lines 5-7; p 3, line 29 to p 4, line 1; p 12, lines 26-28).  The moist filling material has a moisture content from about 20% to about 60% by weight based on the total weight of the moist filling material (p 8, lines 26-31). 
SWEDISH discloses that the amount of nicotine source is in the range from about 0.5 wt% to about 15 wt%, based on the total weight of the filling material, or pouch composition (p 10, lines 22-24).  Absent convincing evidence of unexpected results, one of ordinary skill in the art would have obtained a claimed nicotine content in the pouch composition of SWEDISH with a reasonable expectation of success in obtaining a suitable oral product.

SWEDISH does not disclose at least one sugar alcohol, a preservative or that the fibers are heat-treated.  However, Hodin et al discloses an oral nicotine-containing non-tobacco product in the form of or resembling snuff enclosed by a wrapping material forming a pouch (Abs, [0016]-[0017], [0021]).  The product filling material comprises non-tobacco material including polysaccharides such as sugar alcohol (e.g.- maltitol or mannitol) and/or microcrystalline cellulose, nicotine or nicotine salt and, in addition, comprises plant fibers of claimed types ([0032], [0079]) and claimed pH adjusters [0037].  
Sebastian et al also discloses oral pouched products containing nicotine and non-tobacco fibers (Abs, [0028]).  Sebastian discloses that excipients or other additional ingredients that are particularly useful for the manufacture of nicotine-containing products include preservatives and antioxidants (e.g., sodium benzoate and ascorbyl palmitate), and sweeteners (e.g.-isomalt, mannitol, sorbitol, xylitol, etc.) [0041].  Therefore, it would have been obvious to one of ordinary skill in the art to include 
Regarding the percentage of preservatives and sugar alcohols, the courts have held that one of ordinary skill in the art would certainly tailor a mixture to proportions to reach desired function/properties of the product.  It is by now well settled that where patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). In the present case, Applicants have advanced no objective evidence which establishes that using claimed ranges would produce anything other than expected results.  It would have been obvious to one of ordinary skill in the art to determine claimed amounts of preservatives and sugar alcohols in the filling composition of SWEDISH to obtain desired function/properties of the oral nicotine-containing non-tobacco product.
Hodin et al also teaches that, in one of the procedures commonly used in making moist snuff, an oral tobacco product, Scandinavian moist snuff is produced by using a heat-treatment process in order to degrade or destroy at least a portion of microorganisms within the tobacco preparation [0003].  Therefore, it would have been obvious to one of ordinary skill in the art to heat-treat the non-tobacco fiber material used in the product of SWEDISH in view of Hodin et al to degrade or destroy at least a portion of microorganisms within the fibers.

Claim 70: SWEDISH discloses that suitable pH regulating agents include sodium carbonate, potassium carbonate, sodium bicarbonate and magnesium carbonate, etc. (p 12, lines 19-21), which are claimed species or, at least, it would have been obvious to one of ordinary skill in the art to select and include claimed pH adjusting agents in the pouch composition of SWEDISH with a reasonable expectation of success in obtaining a desired pH.
Claim 71: Absent convincing evidence of unexpected results, it would have been obvious to one of ordinary skill in the art to select xylitol as a sugar alcohol in the pouch composition of SWEDISH in view of Sebastian et al as a typical sweetener in the art for such pouch products (see above discussion of Sebastian et al).
Claim 72: Selection of at least two sugar alcohols to include in the pouch composition would have been obvious to one of ordinary skill in the art because “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 

Claims 77-78: Sebastian et al discloses that additional ingredients that are particularly useful for the manufacture of oral nicotine-containing products include humectants [0041].  Absent convincing evidence of unexpected results, it would have been obvious to one of ordinary skill in the art to select a claimed amount of humectant to include in the filling composition of SWEDISH for reasons given previously.
Claim 79: Sebastian et al discloses that additional ingredients that are particularly useful for the manufacture of nicotine-containing products include glidants [0041].  Absent convincing evidence of unexpected results, it would have been obvious to one of ordinary skill in the art to select a claimed amount of glidant to include in the filling composition of SWEDISH for reasons given previously.
Claim 80: SWEDISH discloses that the filling material comprises a flavorant (Abs; p 1, lines 5-7; p 3, lines 29-32).  Absent convincing evidence of unexpected results, it would have been obvious to one of ordinary skill in the art to select a claimed amount of flavorant to include in the filling composition of SWEDISH for reasons given previously.

Claim 83: Heat-treating the non-tobacco fibers has been discussed above.  The claims fail to recite any specific parameters (e.g.-time, temperature, and environment) for the heat-treatment.  Absent convincing evidence of unexpected results due to a specific heat-treatment, it would have been obvious to one of ordinary skill in the art to obtain heat-treated, water insoluble fibers having the claimed water insolubility.
Claims 84-85:  The moisture content of the pouch composition disclosed by SWEDISH significantly overlays the claimed range.  Absent convincing evidence of unexpected results, it would have been obvious to one of ordinary skill in the art to obtain a claimed moisture content in the composition of SWEDISH with a reasonable expectation of success in obtaining a suitable oral product.
Claim 86: SWEDISH discloses that the amount of nicotine source is in the range from about 0.5 wt% to about 15 wt%, based on the total weight of the filling material, or pouch composition (p 10, lines 22-24).  Absent convincing evidence of unexpected results, it would have been obvious to one of ordinary skill in the art to select a claimed nicotine content in the composition of SWEDISH with a reasonable expectation of success in obtaining a suitable oral product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748